Exhibit 10(p)

 

[mtbank.jpg]

 

 

 

ENVIRONMENTAL COMPLIANCE AND INDEMNIFICATION AGREEMENT

New York

 

 

 

  Date: December 16, 2013         Bank: M&T Bank     One M&T Plaza     Buffalo,
New York 14203     Attention:  Office of the General Counsel         Mortgagor:
Sono-Tek Industrial Park, LLC         Indemnitor: Sono-Tek Industrial Park, LLC
        Premises: 2012 Route 9W, Milton, New York 12547

 

WITNESSETH:

 

WHEREAS, Mortgagor is the owner of or is acquiring title to the Premises, as
more particularly described on Schedule A;

 

WHEREAS, Mortgagor has applied to Bank for one or more loans and/or other
financial accommodations (collectively, the “Loan”);

 

WHEREAS, the Loan will be evidenced by one or more notes (collectively, the
“Note”) and will be secured by one or more mortgages covering the Premises
(collectively, the “Mortgage”) (together, the Note and the Mortgage are referred
to as the “Loan Documents”, as the same may be amended from time to time); and

 

WHEREAS, Bank is unwilling to make the Loan unless Mortgagor and Indemnitor(s)
execute and deliver this Agreement.

 

NOW, THEREFORE, in order to induce the Bank to make the Loan and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Mortgagor and Indemnitor(s)
hereby covenant and agree as follows:

 

1)DEFINITIONS: All capitalized terms used in this Agreement and not before
defined shall have the meanings set forth below:

 

“Contamination” means the seeping, spilling, leaking, pumping, pouring,
emitting, using, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, Releasing or the presence of Hazardous Substances at, under or upon
the Premises or into the environment, or arising from the Premises or migrating
to or from the Premises which may require notification, treatment, response or
removal action or remediation under any Environmental Laws.

 

“Environment” means any water or water vapor, land surface or subsurface, air,
fish, wildlife, biota and all other natural resources.

 

“Environmental Laws” means all federal, state, commonwealth, and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes (whether now or in the future enacted,
promulgated or issued) relating to the protection of the Environment or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances or pertaining to the
protection of lawn, water, air, health, safety or the environment, and the
rules, regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state, commonwealth and local governmental agencies and
authorities with respect thereto, whether now or in the future enacted,
promulgated or issued, including, without limitation, the laws of the state or
commonwealth where the Premises is located.

 

“Environmental Permits” means all permits, licenses, approvals, authorizations,
consents or registrations required by any Environmental Law in connection with
the ownership, use or operation of the Premises for the storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances or the sale, transfer or conveyance of the Premises.

 

“Hazardous Substance” includes, any substances, chemicals, materials or elements
that are prohibited, limited or regulated by the Environmental Laws, or any
other substances, chemicals, materials or elements that are defined as
“hazardous” or “toxic” under the Environmental Laws, or that are known or
considered to be harmful to the health or safety of occupants or users of the
Premises. The term Hazardous Substances shall also include any substance,
chemical, material or element (i) defined as a “hazardous substance” under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”) (42 U.S.C. §9601, et seq.), as amended by the Superfund Amendments
and Reauthorization Act of 1986, and as further amended from time to time, and
regulations promulgated thereunder; (ii) defined as a “regulated substance”
within the meaning of Subtitle I of the Resource Conservation and Recovery Act
(42 U.S.C. §6991-6991i), and regulations promulgated thereunder; (iii)
designated as a “hazardous substance” pursuant to Section 311 of the Clean Water
Act (33 U.S.C. §1321), or listed pursuant to Section 307 of the Clean Water Act
(33 U.S.C. §1317), covered by the Hazardous Materials Transportation Act, as
amended (49 U.S.C. §1801, et seq.) or the Toxic Substances Control Act, as
amended (15 U.S.C. §2601, et seq.), (iv) defined as

1

 

“hazardous”, “toxic”, or otherwise regulated, under any Environmental Laws
adopted by the state or commonwealth in which the Premises is located, or its
agencies or political subdivisions, including the New York State Environmental
Conservation Law; (v) which is petroleum, petroleum products or derivatives or
constituents thereof; (vi) which is asbestos or asbestos-containing materials;
(vii) the presence of which requires notification, investigation or remediation
under any Environmental Laws or common law; (viii) the presence of which on the
Premises causes or threatens to cause a nuisance upon the Premises or to
adjacent properties or poses or threatens to pose a hazard to the health or
safety of persons on or about the Premises; (ix) the presence of which on
adjacent properties would constitute a trespass by the Mortgagor and/or
Indemnitor; (x) which is urea formaldehyde foam insulation or urea formaldehyde
foam insulation-containing materials; (xi) which is lead base paint or lead base
paint-containing materials; (xii) which are polychlorinated biphenyls or
polychlorinated biphenyl-containing materials; (xiii) which is radon or
radon-containing or producing materials; or (xiv) which by any laws of any
governmental authority requires special handling in its collection, storage,
treatment, or disposal including, without limitation any flammable materials,
explosives, radon, radioactive materials, polychlorinated biphenyls, petroleum
and petroleum-based products or methane.

 

“Indemnitee” means the Bank, any participants in the Loan and all subsequent
holders of the Mortgage, their respective successors and assigns, their
respective officers, directors, employees, agents, representatives, contractors
and subcontractors and any subsequent owner of the Premises who acquires title
from or through the Bank.

 

“Release” has the meaning given to that term in CERCLA and the regulations
promulgated thereunder.

 

2)REPRESENTATIONS AND WARRANTIES. Mortgagor represents and warrants to Bank
that, to the best of Mortgagor’s knowledge:

 

(a)Except as set forth on Schedule B, neither the Premises nor any property
adjacent to or within the immediate vicinity of the Premises is being or has
been used for: (i) the storage, treatment, generation, transportation,
processing, handling, production or disposal of any Hazardous Substance, (ii)
the storage of petroleum or petroleum-based products, (iii) a landfill or other
waste disposal site or (iv) military purposes.

 

(b)Except as set forth on Schedule C, no underground storage tanks are or have
been located on the Premises.

 

(c)The soil, subsoil, bedrock, surface water and groundwater of the Premises are
free of any Hazardous Substances beyond any legally permitted levels.

 

(d)There has been no Release nor is there the threat of a Release of a Hazardous
Substance on, at or from the Premises or any property adjacent to or within the
immediate vicinity of the Premises which through soil, subsoil, bedrock, surface
water or ground water migration could come to be located on the Premises, and no
Contamination has been Released on or under the Premises.

 

(e)Mortgagor has not received any notice or inquiry from (i) any federal, state
or local governmental authority, (ii) any operator, tenant, subtenant, licensee
or occupant of the Premises or any property adjacent to or within the immediate
vicinity of the Premises, or (iii) any other person with regard to a Release or
the threat of a Release of a Hazardous Substance on, at or from the Premises or
any property adjacent to or within the immediate vicinity of the Premises.

 

(f)All Environmental Permits have been obtained and are in full force and
effect.

 

(g)No event has occurred with respect to the Premises which, with the passage of
time or the giving of notice, or both, would constitute a violation of any
applicable Environmental Law or non-compliance with any Environmental Permit.

 

(h)There are no agreements, consent orders, decrees, judgments, license or
permit conditions or other orders or directives of any federal, state or local
court or governmental authority relating to the past, present or future
ownership, use, operation, sale, transfer or conveyance of the Premises which
require any change in the present condition of the Premises or any work,
repairs, construction, containment, clean up, investigations, studies, removal
or remedial action or capital expenditures with respect to the Premises.

 

(i)There are no actions, suits, claims or proceedings, pending or threatened,
which would cause the incurrence of expenses or costs of any type or description
or which seek money damages, injunctive relief, remedial action or other remedy
that arise out of, relate to or result from (i) a violation or alleged violation
of any applicable Environmental Permit, (ii) the presence or Release or the
threat of a Release of a Hazardous Substance on, at or from the Premises or any
property adjacent to or within the immediate vicinity of the Premises, or (iii)
human exposure to any Hazardous Substance, noises, vibrations, or nuisances of
whatever kind to the extent they arise from the condition, ownership, use,
operation, sale, transfer or conveyance of the Premises.

 

(j)No Contamination is present at, on or under the Premises and no Contamination
is being emitted from the Premises onto any surrounding or adjacent areas.

 

3)COVENANTS OF MORTGAGOR. Mortgagor covenants and agrees that:

 

(a)Mortgagor shall keep, and shall cause all operators, tenants, subtenants,
licensees and occupants of the Premises to keep, the Premises free of all
Hazardous Substances and shall not cause or permit the Premises or any part
thereof to be used for the storage, treatment, generation, transportation,
processing, handling, production or disposal of any Hazardous Substances.

 

(b)Mortgagor shall comply with, and shall cause all operators, tenants,
subtenants, licensees and occupants of the Premises to comply with, all
applicable Environmental Laws, and shall obtain and comply with, and shall cause
all operators, tenants, subtenants, licensees and occupants of the Premises to
obtain and comply with, all Environmental Permits.

2

 

(c)Attached hereto as Schedule D is a complete list of all Environmental Permits
presently required for the ownership, use or operation of the Premises and the
businesses located thereon. Mortgagor agrees to notify Bank of any additions,
deletions, or modifications of any Environmental Permits. Upon the written
request of Bank, Mortgagor shall furnish true and complete copies of all
Environmental Permits.

 

(d)Mortgagor shall not cause or permit any change to be made in the present or
intended use of the Premises which would (i) involve the use of the Premises as
a landfill or other waste disposal site, for the storage of petroleum or
petroleum-based products (other than as expressly identified on Schedule B), or
for military purposes, (ii) violate any applicable Environmental Law, (iii)
constitute non-compliance with any Environmental Permit or (iv) increase the
risk of a Release of a Hazardous Substance.

 

(e)Mortgagor shall promptly provide Bank with a copy of all notifications it
gives or receives with respect to any past or present Release or threat of a
Release of a Hazardous Substance on, at or from the Premises or any property
adjacent to or within the immediate vicinity of the Premises, or any
Contamination thereof.

 

(f)Mortgagor shall undertake and complete, in accordance with all applicable
Environmental Laws and all Environmental Permits, all investigations, studies,
sampling and testing and, to the extent required, all removal and other remedial
actions necessary to contain, remove and clean up all Hazardous Substances that
are determined to be present on or at the Premises.

 

(g)Mortgagor shall at all times allow Bank and its officers, employees, agents,
representatives, contractors and subcontractors reasonable access to the
Premises for the purpose of ascertaining site conditions, including, but not
limited to, subsurface conditions.

 

(h)If at any time Bank obtains any evidence or information which suggests that
potential environmental problems may exist on, at or about the Premises, Bank
may require that an environmental inspection and audit report of a scope and
level of detail satisfactory to Bank be prepared, at Mortgagor’s expense, by an
environmental engineer or other qualified person acceptable to Bank. Such audit
may include a physical inspection of the Premises, a visual inspection of any
property adjacent to or within the immediate vicinity of the Premises, personnel
interviews and a review of all Environmental Permits and other compliance
certificates. If Bank requires, such inspection may also include a records
search and/or subsurface testing for the presence of Hazardous Substances in the
soil, subsoil, bedrock, surface water and ground water. If the audit indicates
the presence or Release or threat of a Release of any Hazardous Substance on, at
or from the Premises, Mortgagor shall promptly and diligently pursue to
completion all necessary and legally authorized investigative, containment,
removal, clean up and remedial actions, using methods recommended by the person
who prepared the environmental inspection and audit report and acceptable to the
appropriate governmental agencies or authorities.

 

4)INDEMNIFICATION. Mortgagor and each Indemnitor hereby jointly and severally
agree and covenant as follows:

 

(a)To indemnify, protect, defend and save harmless each Indemnitee from and
against any and all damages, losses, liabilities, obligations, penalties,
claims, litigation, demands, judgments, suits, actions, proceedings, costs,
disbursements and expenses (including, without limitation, attorneys’ and
experts’ fees, expenses and disbursements) of any kind or nature whatsoever
which may at any time be imposed upon, incurred by or asserted or awarded
against any Indemnitee relating to, resulting from or arising out of (i) the use
of the Premises for the storage, treatment, generation, transportation,
processing, handling, production or disposal of any Hazardous Substance, as a
landfill or other waste disposal site, for military purposes or for the storage
of petroleum or petroleum-based products, (ii) the presence or Release or threat
of a Release of any Hazardous Substance on, at or from the Premises, (iii) the
failure to promptly and diligently pursue to completion all necessary,
appropriate and legally authorized investigative, containment, removal, clean up
and other remedial actions with respect to a Release or threat of a Release of
any Hazardous Substance on, at or from the Premises, (iv) human exposure to any
Hazardous Substance, noises, vibrations or nuisances of whatever kind to the
extent they arise from the condition of the Premises or its ownership, use,
operation, sale, transfer or conveyance thereof, (v) a violation of any
applicable Environmental Law, (vi) non-compliance with any Environmental Permit
or (vii) a material misrepresentation or material inaccuracy in any
representation or warranty or a material breach of or failure to perform any
covenant made by Mortgagor in this Agreement.

 

(b)The liability of Mortgagor and each Indemnitor shall in no way be limited,
abridged, impaired or affected by (i) any amendment or modification of the Loan
Documents, (ii) any extension of the time for payment or performance of other
obligations required by any of the Loan Documents, (iii) the release of
Mortgagor, any Indemnitor, any guarantor or any other person from the
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents or this Agreement, whether by
operation of law, Bank’s voluntary act or otherwise, (iv) the invalidity or
unenforceability of any of the provisions of the Loan Documents, (v) any
exculpatory provision contained in any of the Loan Documents limiting Bank’s
recourse to property encumbered by the Mortgage or to any other security or
limiting Bank’s rights to a deficiency judgment against Mortgagor, (vi) any
applicable statute of limitations, (vii) any investigation conducted by or on
behalf of Bank or any other Indemnitee or any information which Bank or any
other Indemnitee may have or obtain with respect to the environmental condition
of the Premises, (viii) the sale, assignment or foreclosure of the Note or the
Mortgage, (ix) the sale, transfer or conveyance of all or part of the Premises,
(x) the dissolution, liquidation, death or legal incapacity of Mortgagor or any
Indemnitor, (xi) the release or discharge, in whole or in part, of Mortgagor or
any Indemnitor in any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceeding or any security for
the Note or other obligations, (xii) the accuracy or inaccuracy of the
representations and warranties made by the Indemnitor, or any other obligor
under any of the Loan Documents, (xiii) Bank’s failure to record the Mortgage or
file any UCC financing statements (or Bank’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note or other obligations, and, in
any such case, whether with or without notice to the Mortgagor or Indemnitor or
other person or entity and with or without consideration, or (xiv) any other
circumstances which might otherwise constitute a legal or equitable release or
discharge in whole or in part, of Mortgagor under the Note or of any Indemnitor
under this Agreement.

 

(c)The indemnification provision of this paragraph 4 is wholly independent of
and in addition to any indemnification agreement given to Bank as part of the
application process for the Loan.

3

 

5)BANK’S RIGHT TO SELECT ENGINEERS, CONSULTANTS AND ATTORNEYS. Without limiting
the other provisions hereof, in the event any claim (whether or not a judicial
or administrative action is involved) is asserted against the Bank with respect
to Hazardous Substances, Environmental Laws or a Release, the Bank shall have
the right to select the engineers, other consultants and attorneys for the
Bank’s defense or guidance, determine the appropriate legal strategy for such
defense, and compromise or settle such claim, all in the Bank’s sole discretion,
and the Mortgagor and each Indemnitor shall be liable to the Bank in accordance
with the terms hereof for liabilities, costs and expenses incurred by the Bank
in this regard.

 

6)MORTGAGOR’S OBLIGATION TO DELIVER PREMISES. Mortgagor agrees that, in the
event the Mortgage is foreclosed (whether judicially or by power of sale) or the
Mortgagor’s tenders a deed in lieu of foreclosure, the Mortgagor shall deliver
the Premises to the Bank free of any and all Hazardous Substances, (except for
(a) those Hazardous Substances which are used or present in the ordinary course
of the Mortgagor’s business in compliance with all Environmental Laws and have
not been Released into the environment in such a manner as to constitute
Contamination hereunder, and (b) those Hazardous Substances which are naturally
occurring on the Premises, but only in such naturally occurring form) or
Contamination in a condition such that the Premises conforms with all
Environmental Laws and such that no remedial or removal action will be required
with respect to the Premises. The Indemnitor’s obligations as set forth in this
Section are strictly for the benefit of the Bank and any successors and assigns
of the Bank as holder of any portion of the Loan and shall not in any way impair
or affect the Bank’s right to foreclose against the Premises.

 

7)BANK’S RIGHT TO CURE. In addition to the other remedies provided to the Bank
in the Mortgage and the other Loan Documents, should the Indemnitor fail to
abide by any provisions of this Agreement, the Bank may, should it elect to do
so, perform any such actions as it, in its sole discretion, deems necessary to
repair and remedy any damage to the Premises caused by Hazardous Substances or
Contamination. In such event, all funds expended by the Bank in connection with
the performance of any of Mortgagor’s or Indemnitor’s obligation to commence and
perform any corrective work required to address any environmental damages under
this Agreement or applicable Environmental Law, including all attorneys’ fees,
engineering fees, consultant fees and similar charges, shall become a part of
the obligation secured by the Mortgage and shall be due and payable by the
Mortgagor and Indemnitor on demand. Each disbursement made by the Bank pursuant
to this provision shall bear interest at the lower of the Default Rate under the
Note or the highest rate allowable under applicable laws from the date the
Indemnitor shall have received written notice that the funds have been advanced
by the Bank until paid in full.

 

8)NOTICES. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Mortgagor or any
Indemnitor (at their respective addresses on the Bank’s records) or to the Bank
(at the address on page one and separately to the Bank officer responsible for
Mortgagor’s relationship with the Bank). Such notice or demand shall be deemed
sufficiently given for all purposes when delivered (i) by personal delivery and
shall be deemed effective when delivered, or (ii) by mail or courier and shall
be deemed effective three (3) business days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) business day after delivery to a nationally recognized overnight
courier service (e.g., Federal Express). Notice by e-mail is not valid notice
under this or any other agreement between Mortgagor or any Indemnitor and the
Bank.

 

9)SUCCESSORS AND ASSIGNS; SURVIVAL. This Agreement will be binding upon the
Mortgagor and each Indemnitor and its heirs, administrators, successors and
assigns, and will inure to the benefit of and be enforceable by the Bank, its
affiliates, the Indemnitees, any respective successors and assigns of the
foregoing, as well as any persons or entities who acquire title to or ownership
of the Premises from, or through action by, the Bank (including at a
foreclosure, sheriff’s or judicial sale); provided, however, that the Mortgagor
and Indemnitor may not assign this Agreement in whole or in part without the
Bank’s prior written consent and the Bank at any time may assign this Agreement
in whole or in part. The Mortgagor’s and Indemnitor’s obligations under this
Agreement shall survive any judicial foreclosure, foreclosure by power of sale,
deed in lieu of foreclosure, transfer of the Premises by the Mortgagor, or the
Bank and payment of the indebtedness under any of the Loan Documents in full.

 

10)INTERPRETATION. In this Agreement, unless the Bank, Mortgagor and the
Indemnitor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to sections or exhibits are to those of this
Agreement unless otherwise indicated. Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

 

11)JOINT AND SEVERAL. If there is more than one Mortgagor or Indemnitor each of
them shall be jointly and severally liable for all amounts and obligations which
become due as specified in this Agreement and the term “Mortgagor” shall include
each as well as all of the Mortgagors, and the term “Indemnitor” shall include
each as well as all of the Indemnitors.

 

12)GOVERNING LAW AND JURISDICTION. This Agreement has been delivered to and
accepted by Bank and will be deemed to be made in the State of New York. Unless
provided otherwise under federal law, this Agreement will be interpreted in
accordance with the laws of the State of New York, excluding its conflict of
laws rules. MORTGAGOR AND INDEMNITOR HEREBY IRREVOCABLY CONSENT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY
OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH, AND CONSENT THAT BANK
MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT MORTGAGOR’S AND/OR
INDEMNITOR’S ADDRESS AS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED
THAT NOTHING CONTAINED IN THIS AGREEMENT WILL PREVENT BANK FROM BRINGING ANY
ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
MORTGAGOR AND/OR INDEMNITOR, INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF MORTGAGOR AND/OR INDEMNITOR WITHIN ANY OTHER COUNTY, STATE OR OTHER
FOREIGN OR DOMESTIC JURISDICTION. Mortgagor and Indemnitor acknowledge and agree
that the venue provided above is the most convenient forum for Bank, Mortgagor
and Indemnitor. Mortgagor and Indemnitor waive any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Agreement.

4

 

13)WAIVER OF JURY TRIAL. MORTGAGOR, INDEMNITOR AND BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY MORTGAGOR,
INDEMNITOR AND BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY,
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO. MORTGAGOR
AND INDEMNITOR REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF BANK
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. MORTGAGOR AND INDEMNITOR
ACKNOWLEDGES THAT BANK HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE PROVISIONS OF THIS SECTION.

 

14)COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute but
one and the same instrument, and shall be binding upon each of the undersigned
as fully and completely as if all had signed the same instrument.

 

IN WITNESS WHEREOF, Mortgagor and Indemnitor(s) have executed this Agreement as
of the day and year first above written.

 

 

 

 

MORTGAGOR/INDEMNITOR

 

 

Sono-Tek Industrial Park, LLC

By: Sono-Tek, Inc., Sole Member

 

 

By: _______________________________

Name: Stephen J. Bagley

Title: Chief Financial Officer

 

 

 

 

5

 

 

 

 

SCHEDULE B

 

Use of the Premises

 

 

Commercial property

 

 

 

 

 

 

6

 

 

 

 

 

SCHEDULE C

 

Underground Storage Tanks

None.

 

 

 

 

 

7

 

 

 

 

 

SCHEDULE D

 

Environmental Permits

 

 

None.

 





